[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The plaintiff's motion in support of its bill of costs #124, in the amount of $2,218.50, is not meritorious. General Statutes § 52-249(a) provides "[t]he plaintiff in any action of foreclosure of a mortgage or a lien, upon obtaining judgment of foreclosure, when there has been a hearing as to the form of judgment or the limitation of time for redemption, shall be allowed the same costs, including a reasonable attorney's fee, as if there had been a hearing on an issue of fact." Here, payment was made on July 1, 1999 in accordance with the attorney trial referee report and Judge D'Andrea's memorandum of decision #120 dated June 22, 1999. Accordingly, as the debt has been satisfied, no hearing or judgment of foreclosure is possible. The plaintiff's request for costs, therefore, falls outside the scope of § 52-249(a). As such, the plaintiff's motion is support of its bill of costs #124 is denied. CT Page 15146
So Ordered.
HICKEY, J.